--------------------------------------------------------------------------------

 
 
 
[logo.jpg]            877 N. 8th W., Riverton, Wyoming 
82501            307-856-9271            FAX 307-857-3050



For Immediate Release


U.S. ENERGY CORP. PROVIDES OPERATIONS UPDATE


RIVERTON, Wyoming – May 12, 2008 -U.S. Energy Corp. (NASDAQ Capital Market:
“USEG”) (“USE” or the “Company”) is pleased to provide the following operations
update involving its various business segments.


Lucky Jack Molybdenum Project


On March 31, 2008, Kobex Resources Ltd. exited its option agreement involving
the Lucky Jack molybdenum project at Mt. Emmons near Crested Butte,
Colorado.  Kobex cited uncertainty in permitting and the overall regulatory
environment as reasons for its action, after investing $10 million in the
project over the course of a year.  The investment of these funds by Kobex,
along with a $5 million budget from USE for the rest of 2008, will maintain
strong forward momentum at the project.  This project has “world-class”
potential, and USE stands undeterred in its resolve to advance, permit and
develop Lucky Jack into a premier primary molybdenum mine that the United States
can be proud of.  Once again, USE owns 100% of the project, and the Company is
confident in its ability to identify and bring on board a highly qualified
partner in the future.  USE has been pleased by the levels of initial interest
shown by prospective joint venture partners since Kobex announced its withdrawal
from the project.


In addition to the numerous technical studies currently underway at Mt. Emmons,
USE recently commissioned Samuel Engineering, Inc. to complete an engineering
study that should be finalized by September.  This study will provide
pre-feasibility figures and engineered costs for key operational aspects of the
project, including mining methodology, milling procedures, tailings disposal and
reservoir placement.  The study will provide key components that will be used in
the filing of a Plan of Operations with the U.S. Forest Service as early as the
fourth quarter of 2008 or early in 2009.


Sutter Gold Mining Inc.


Following the business model of advancing projects to a development stage and
then seeking a strategic or financial partner, USE has established specific
internal goals for its 54%-owned Sutter Gold Mining, Inc. (SGMI) subsidiary in
2008.  With gold selling near $900 per ounce, this project is well-positioned
for advancement to the development stage.  USE believes it is time to monetize
its long-held position in SGMI.  This might be accomplished most effectively by
selling majority control of the company (while maintaining a minority stake) to
a qualified, experienced developer that can bring the mine into production,
rather than waiting for SGMI management to secure its own joint venture
partner.  USE believes that SGMI’s potential can be realized more efficiently
 
 
 
 
 

--------------------------------------------------------------------------------

 
Press Release
May 12, 2008
Page 2 of 4
 
 
 
under the majority ownership of a developer with extensive experience in the
gold mining industry.  Alternatively, USE could participate in a company-wide
transaction wherein a qualified developer acquires all SGMI shares or assets for
cash and/or developer stock issued to USE and minority shareholders.  USE
believes such a transaction is possible within the next twelve months.


Oil and Gas


The Company is also pleased to announce that it plans to commence drilling its
first Gulf Coast well with PetroQuest Energy, Inc. (NYSE:  PQ) by mid-June
2008.  As identified on PetroQuest’s website, the first well to be drilled,
known as the The Bluffs Prospect, is an 8 BCFE target.  We also expect to follow
the drilling of The Bluffs Prospect with both the St. Andrews and The Highlands
Prospects in the third Quarter of 2008.  These prospects have both been
identified as 12 BCFE targets by PetroQuest.  U.S. Energy has a 20% working
interest in each of these wells.


PetroQuest has been very prudent in its lease acquisition program and has
identified several prospects within a very large area of mutual interest in a
highly prospective region of the Gulf Coast.  While there are no guarantees in
oil and gas exploration, USE is confident that it has chosen a proven partner
that can identify, drill and produce wells with the potential to generate
significant cash flow for USE for many years to come.  We will provide further
details as our drilling program advances.


Additionally, USE continues to evaluate opportunities with other qualified
partners in the oil and gas industry that have proven track records of
success.  Our near term objective remains to allocate a meaningful portion of
our cash resources to a sector of the natural resource industry that should
benefit from robust energy prices that are likely to prevail over the long term.


Real Estate


In light of Kobex’s decision to withdraw from the Lucky Jack molybdenum project
and USE’s subsequent dedication of additional corporate resources to the
development of this project, the Company has decided to complete the Gillette,
Wyoming multi-family housing project and discontinue further real estate
development.  At the date of this writing, USE is both on budget and ahead of
schedule in Gillette, having completed four 24-plexes that are fully
occupied.  All nine 24-plexes should be completed and occupied by September 30,
2008, a full four months ahead of schedule.  Further, the entire project is over
95% committed for occupancy and should be generating $240,000 per month in
revenue to USE by October 2008.   USE expects to have permanent financing in
place by then, and the Company is exploring ways to monetize this investment
before the end of 2008.  USE has received an appraisal valuing the project at
approximately $29 million upon completion, compared with a total project cost
that should not exceed $26 million.  USE has invested approximately $7 million
of equity capital into the project and would realize a very impressive return on
investment if the development can be sold at a price
 
 
 
 

--------------------------------------------------------------------------------

 
Press Release
May 12, 2008
Page 3 of 4
 
 
that approximates its appraised value.  After the divestiture, USE will be
engaged solely in the energy and natural resources sector.


Renewable Energy


USE has launched a new strategic initiative to investigate the development and
production of energy from renewable energy sources.  The new initiative will
focus initially on advanced biomass, solar and wind power technologies.


Company officials see tremendous opportunity and potential with renewable and
environmentally clean energy projects.  The Company has stressed environmental
stewardship in all of its activities by adopting environmentally responsible
practices and hopes to expand these practices into the renewable energy arena.


Initial plans call for working with industry experts, government and educational
entities, and the Company hopes to announce project plans later this year.


Management Comments


“USE’s success last year was made possible, to a large degree, by the Company’s
long-term strategy of diversification within the natural resources industry, and
this philosophy will continue to guide management in the future,” stated Keith
Larsen, Chief Executive Officer of the Company.  “Today, a cash-rich balance
sheet presents both challenges and opportunities to USE, and it is the
responsibility of management to exercise prudence when evaluating strategic
opportunities that can enhance future shareholder value.  As a publicly traded
company, we believe our stock price has suffered from confusion among some
investors regarding management’s strategic approach to the creation of value for
our shareholders.”


“The secret to USE’s success, as evidenced in last year’s sale of most of our
uranium assets for over $100 million (and $40 million in future payments),
involves identifying ‘diamonds in the rough,’ often during periods of market
inefficiency, then having the ability, foresight and patience to enhance to
value of such assets to prospective buyers or joint venture partners.  We have
accomplished this with our uranium and coalbed methane assets through the
understanding of markets, timing and hard work.  Our goal is to replicate such
success with other commodities, such as molybdenum and renewable resources.”


“Continued diversification, prudent investment of cash and U.S. Treasury Bills,
which exceed $73 million at March 31, 2008, and a primary focus on the Lucky
Jack Project will define our emphasis for the year 2008, and USE fully expects
these efforts to lead to greater value for our shareholders,” commented Mark
Larsen, President of U.S. Energy Corp.
 
 
 
 

--------------------------------------------------------------------------------

 
Press Release
May 12, 2008
Page 4 of 4

 
“While we will continue to seek out ‘ground floor’ natural resource
opportunities that may require multi-year commitments of capital and other
corporate resources in pursuit of large investment returns, the risks associated
with such a strategy will be balanced through partnerships and the devotion of a
portion of our cash to what we believe will prove to be lower- to mid-risk
opportunities in an effort to generate recurring revenues, including as oil and
gas development and renewable energy projects,” he concluded.


* * * * *


ABOUT U.S. ENERGY CORP.


Disclosure Regarding Mineral Resources
Under SEC and Canadian Regulations;
and Forward-Looking Statements


The Company owns or may come to own stock in companies which are traded on
foreign exchanges, and may have agreements with some of these companies to
acquire and/or develop the Company’s mineral properties.  Examples of these
other companies are Sutter Gold Mining Inc. and Kobex Resources Ltd.  These
other companies are subject to the reporting requirements of other
jurisdictions.


United States residents are cautioned that some of the information available
about our mineral properties, which is reported by the other companies in
foreign jurisdictions, may be materially different from what the Company is
permitted to disclose in the United States.


This news release includes statements which may constitute “forward-looking”
statements, usually containing the words “believe,” “estimate,” “project,”
“expect," or similar expressions.  These statements are made pursuant to the
safe harbor provision of the Private Securities Litigation Reform Act of
1995.  Forward-looking statements inherently involve risks and uncertainties
that could cause actual results to differ materially from the forward-looking
statements.  Factors that would cause or contribute to such differences include,
but are not limited to, future trends in mineral prices, the availability of
capital, competitive factors, and other risks.  By making these forward-looking
statements, the Company undertakes no obligation to update these statements for
revision or changes after the date of this release.


For further information on the differences between the reporting limitations of
the United States, compared to reports filed in foreign jurisdictions, and also
concerning forward-looking statements, please see the Company’s Form 10-K
(“Disclosure Regarding Forward-Looking Statements”; “Disclosure Regarding
Mineral Resources under SEC and Canadian Regulation”; and “Risk Factors”); and
similar disclosures in the Company’s Forms 10-Q.


* * * *
For further information, please contact:
Keith G. Larsen, CEO or Mark J. Larsen, President
U.S. Energy Corp. (307) 856-9271



